ON MOTION FOR REHEARING
COBB, Judge.
The standard jury instruction on circumstantial evidence has been deleted. In the Matter of Florida Standard Jury Instructions in Criminal Cases, Nos. 56,734 and 58,799 (Fla.Apr. 16, 1981) [1981 FLW 305]. In light of the deletion of this instruction, the issue involved in this case is no longer one of great public importance. Accordingly, we grant the motion for rehearing and delete the last paragraph of our opinion.
GRANTED
FRANK D. UPCHURCH, Jr., J., concurs.
DAUKSCH, C. J., concurs specially.